UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
SAFARI CLUB INTERNATIONAL, et al., )
)
Plaintiffs, )
)
v. ) Civil Action No. 14—0670 (RCL)
)
SALLY M. R. JEWELL, in her ofﬁcial )
capacity as Secretary of the US. )
Department of the Interior, et (1]., )
)
Defendants. )
_ )
MEMORANDUM OPINION

Plaintiffs in this case challenge a decision of the United States Fish and Wildlife Service
(“FWS” or “the Service”) to suspend imports of African elephant trophies sport-hunted in
Zimbabwe. The suspension resulted from FWS’s preliminary and ﬁnal determinations in 2014
that sport—hunting of African elephants intended for import to the United States would not
enhancc the survival ofthe species. Sec 2d Am. Comp]. [Dkt. # 49"] “l l~3. These determinations
reversed the agency‘s prior position on the matter, see id. and plaintiffs in this lawsuit claim that
the Service violated the Administrative Procedure Act (“APA”) and the Endangered Species Act
in making the determinations. Id. ‘ll 5.

Plaintiffs have ﬁled a motion to compel supplementation of the administrative record,
which they argue is incomplete. Pls.’ Mot. to Compel Supplementation of Admin. R. & Admit
Extra—R. Evidence [Dkt. # 64] (“Mot”). Two documents are at issue in this motion. The ﬁrst is
an email dated June 7, 2002 authored by Timothy Van Norman, chief of FWS’s Branch of Permits,
concerning import permits for trophies of sport-hunted leopards from Zimbabwe. Email from

Timoty Van Norman, Chief, FWS Br. of Permits, to Richard McDonal, FWS (June 7, 2002, 3:05

P.M.), EX. A to Mot. [Dkt. # 64-2] (“Van Norman Email”). Plaintiffs request that the Court order
this email to be added to the administrative record because, they assert, it is part of the record but
not included in it by the agency, or alternatively, it should be treated as extra-record evidence.
Mot. at 13—17, 21.

The second document at issue is an email dated June 14, 2002 authored by Karl Stromayer
of FWS, with the subject “Visit to Zimbabwe and some issues concerning sport hunting and rhino
in Zimbabwe.” Email from Karl Stromayer, FWS, to Kenneth Stansell, et 611., F WS (June 14,
2002, 4:24 P.M.), Ex. B to Mot. [Dkt. # 64-3] (“Stromayer Email”). Plaintiffs request that the
Stromayer email be admitted as extra—record evidence or added to the administrative record. Mot.
at 17—21; Reply in Supp. of Mot. [Dkt. # 68] (“Reply”) at 8 & n.4.

Defendants oppose the motion, and the issue is fully briefed. See Opp. to Mot. [Dkt. # 67]
(“Opp”); Reply. Because plaintiffs have not satisﬁed their burden to show that these emails
should be added to the administrative record or considered as extra-record evidence, the Court will
deny the motion.

STANDARD OF REVIEW

Judicial review of an agency action under the APA is limited to the administrative record
that was before the agency at the time it made its decision. See 5 U.S.C. § 706 (2012); James
Madison Ltd. ex rel. Hecht v. Ludwig, 82 F.3d 1085, 1095 (DC. Cir. 1996); see also Camp v.
Pitts, 411 US. 138, 142 (1973) (per curiam) (“In applying [the abuse of discretion] standard, the
focal point for judicial review should be the administrative record already in existence, not
some new record made initially in the reviewing court”). “ [ T]he record must include all

documents and materials that the agency directly or indirectly considered” and “neither more

A. Plaintiffs have not satisﬁed their burden to admit the email as extra-record
evidence.

Plaintiffs argue that the Stromayer email should be admitted as extra-record evidence
because the agency “‘failed to examine all relevant factors,‘” Mot. at 18, quoting C ape Hatteras,
667 F. Supp. 2d at 116, and because plaintiffs assert procedural challenges to the agency’s
decisions. Mot. at 20—21.

Defendants contend that carrying capacity “is not directly relevant” to its suspension of
imports, but even if it were, there is more recent information in the record on the issue than the

statement in the 2002 email about Zimbabwe’s carrying capacity. Opp. at 10, citing Van Norman

Decl. W 20, 22, 23.

While a court may admit extra-record evidence when an agency fails to examine all
relevant factors, IMS, P. C. v. Alvarez, 129 F.3d at 624, no bad faith nor improper behavior is
alleged here, and the Court finds the Stromayer email is not necessary for effective judicial review.
Theodore Roosevelt Conservation, 616 F.3d at 514; Cape Hatteras, 667 F. Supp. 2d at 116.
Plaintiffs want the Stromayer email admitted because it “speciﬁcally identiﬁed the existing
carrying capacity of elephants in Zimbabwe.” Mot. at 19 n6. But if the email were admitted, the
Court would not use the statement about the country’s carrying capacity to substitute its judgment
for the judgment of the agency. Instead, it would remand the matter back to FWS for consideration.
“If the non-record information indicates a failure to consider all relevant factors, remand to the
agency for consideration of that information may be in order; substitution of the court’s
determination for the agency’s, based on the non-record information, is not.” Sw. Ctr. for

Biological Diversity v. Babbitt, 131 F. Supp. 2d 1, 8 (D.D.C. 2001), citing Camp v. Pitts, 411 US.

138 (1973).

11

If plaintiffs want the email admitted to show that carrying capacity is a relevant factor that
the agency has considered in the past but failed to consider here, plaintiffs may use the two Federal
Register notices cited in their motion to make this argument. The 2002 email is therefore not

necessary for effective judicial review of the challenged determinations, and the Court denies

plaintiffs’ request to admit the Stromayer email as extra-record evidence.3

CONCLUSION

For the reasons stated above, plaintiffs’ motion will be denied. A separate order will issue.

ROYgE C. LAMBERTH

United States District Judge

DATE: June 29, 2015

3 Plaintiffs also argue for the ﬁrst time in their reply brief that grounds exists to supplement
the administrative record with the Stromayer email. Reply at 8 & n.4. As a general rule, courts
do not consider arguments raised for the ﬁrst time in reply. Huang v. Napolitcmo, 721 F. Supp. 2d
46, 51 (D.D.C. 2010), citing Am. Wildlands v. Kempthorne, 530 F.3d 991, 1001 (DC. Cir. 2008).
In any event, the Court ﬁnds that the requirements to supplement the record with the email are not
met. Plaintiffs contend that defendants’ argument that the information in the Stromayer email is
dated and unsupported “suggests that the information was both relevant and considered. Federal
Defendants must have actually considered the Stromayer E-mail in order to evaluate its age and
source and must have then rejected the data in the course of making its importation ban decisions.”
Reply at 8. But it does not follow that just because defendants assert in their opposition that the
email contains old and unsupported data, see Opp. at 10, that defendants must have considered the
data when making the 2014 determinations. The assertion shows that defendants reviewed the
email in responding to the motion. And if the agency did review the email to “evaluate its age and
source” and rejected using the data in it, this shows the agency did not “consider” its contents in
making the decisions — which defendants have already acknowledged they did not do. See Van
Norman Decl. ﬂ 20. Thus, plaintiffs have not provided “reasonable, non-speculative grounds” that
the email was considered by the agency but not included in the record. See Sara Lee Corp, 252
F.R.D. at 34 (citation and internal quotation marks omitted).

12

nor less.” Maritel, Inc. v. Collins, 422 F. Supp. 2d 188, 196 (D.D.C. 2006) (citations and internal
quotation marks omitted).

Supplementing the administrative record in an APA case means adding material to the
volume of documents the agency considered, while admitting extra-record evidence means adding
material outside of or in addition to the administrative record that was not necessarily considered
by the agency. Pac. Shores Szibdiv. Cal. Water Dist. v. US. Army Corps ofEng'rs, 448 F. Supp.
2d 1, 5 (D.D.C. 2006).

A. Supplementing the Record

Supplementing administrative records in APA cases is the exception, not the rule. Id at 5,
citing Motor & Equip. Mfrs. Ass ’n Inc. v. EPA, 627 F.2d 1095, 1105 (DC. Cir. 1979), and Fund
for Animals v. Williams, 391 F. Supp. 2d 191, 197 (D.D.C. 2005). The agency enjoys a
presumption that it properly designated the administrative record, and the record will not be
supplemented absent clear evidence to the contrary. See Maritel, Inc, 422 F. Supp. 2d at 196.
“Because administrative records are presumed complete, motions to supplement the record are
granted only in limited circumstances.” Nat ’l Mining Ass ’n v. Jackson, 856 F. Supp. 2d 150, 155
(D.D.C. 2012), citing Theodore Roosevelt Conservation P’ship v. Salazar, 616 F.3d 497, 514
(DC. Cir. 2010); see also Calloway v. Harvey, 590 F. Supp. 2d 29, 37 (D.D.C. 2008) (“There
is a standard presumption that the [administrative] agency properly designated the Administrative
Record”) (alteration in original) (citation and internal quotation marks omitted).

Plaintiffs bear a “heavy burden” in seeking to overcome this presumption in order to
supplement the record. WildEarlh Guardians v. Salazar, 670 F. Supp. 2d 1, 6 (D.D.C. 2009). To
carry this burden, “plaintiff[s] ‘must identify reasonable, non—speculative grounds for [their] belief

that the documents were considered by the agency and not included in the record.’” Sara Lee

Corp. v. Am. Bakers Ass’n, 252 F.R.D. 31, 34 (BBC. 2008), quoting Pac. Shores, 448 F. Supp.
2d at 6. “Plaintiff[s] cannot merely assert that other relevant documents were before the [agency]
but were not adequately considered.” 1d. They “must do more than imply that the documents at
issue were in the [agency’s] possession. Rather, plaintifﬂs] must prove that the documents were
before the actual decisionmakers involved in the determination.” Id. (citations omitted).

This burden maintains the “harmonious relationship between agency and court.” Pac.
Shores, 448 F. Supp. 2d at 5, quoting Deukmejian v. Nuclear Regulatory Comm ’n, 751 F.2d 1287,
1325 (DC. Cir. 1984), aﬂ’d on reh’g sub nom. San Luis Obispo Mothers for Peace v. US.
Nuclear Regulatory Comm ’n, 789 F.2d 26 (DC. Cir. 1986) (en banc). “Were courts cavalierly
to supplement the record, they would be tempted to second-guess agency decisions in the belief
that they were better informed than the administrators empowered by Congress and appointed
by the President.” Deukmejian, 751 F.2d at 1325. The principle that judicial review normally

‘6

should be conﬁned to the administrative record exerts its maximum force when the

substantive soundness of the agency’s decision is under scrutiny.” Esch v. Yeutter, 876 F.2d 976,
991 (DC. Cir. 1989).

B. Admitting Extra-Record Evidence

In addition to supplementing administrative records with material that an agency
considered but failed to include, courts have in certain circumstances departed from the general
rule oflimitingjudicial review to the administrative record and permitted the introduction ofextra-
record information. The DC. Circuit has noted eight circumstances in which other courts have
allowed this. Esch v. Yeutter, 876 F.2d at 991 (“(1) when agency action is not adequately explained
in the record before the court; (2) when the agency failed to consider factors which are relevant to

its ﬁnal decision; (3) when an agency considered evidence which it failed to include in the record;

(4) when a case is so complex that a court needs more evidence to enable it to understand the issues
clearly; (5) in cases where evidence arising after the agency action shows whether the decision
was correct or not; (6) in cases where agencies are sued for a failure to take action; (7) in cases
arising under the National Environmental Policy Act; and (8) in cases where relief is at issue,
especially at the preliminary injunction stage”).1

The DC. Circuit, in a later case. identiﬁed four instances that might allow for the addition
of extra—record evidence: (1) when the agency failed to examine all relevant factors; (2) when the
agency failed to explain adequately its grounds for decision; (3) when the agency acted in bad
faith; or (4) when the agency engaged in improper behavior. See IMS, P. C. v. Alvarez, 129 F.3d
618, 624 (DC. Cir. 1997). And it held in 2010 that “[t]he APA limits judicial review to the
administrative record “except when there has been a strong showing of bad faith or improper
behavior or when the record is so bare that it prevents effective judicial review.’” Theodore
Roosevelt Conservation, 616 F.3d at 514, quoting Commercial Drapery Contractors, Inc. v. United
States, 133 F.3d 1, 7 (DC. Cir. 1998); see also Cape Hatteras Access Pres. Alliance v. US. Dep ’t
ofthe Interior, 667 F. Supp. 2d 111, 115 (D.D.C. 2009) (Lamberth, C.J.) (“[T]he Esch exceptions
are generally more appropriately applied in actions contesting the procedural validity of agency
decisions, but even if they are not so limited, it is clear that they were to be sparingly applied to

only those cases where extra-record evidence was necessary to make judicial review effective”);

Oceana, Inc. v. Locke, 674 F. Supp. 2d 39, 44 (D.D.C. 2009) (“Esch’s discussion of eight

 

1 The DC. Circuit cited a law review article and cases from the Eighth, Ninth, and Tenth
Circuits in compiling this list. Esch, 876 F.2d at 991 n.166, citing Stark & Wald, Setting No
Records: The Failed Attempts to Limit the Record in Review of Administrative Action, 36 Admin.
L. Rev. 333, 345 (1984); Nat ’l Nutritional Foods Ass ’n v. Weinberger, 512 F.2d 688, 701 (2d Cir.
1975); Indep. Meat Packers Ass ’n v. Butz, 526 F .2d 228, 239 (8th Cir. 1975); Friends of the Earth
v. Hintz, 800 F.2d 822, 828—29 (9th Cir 1986); Am. Mining Congress v. Thomas, 772 F.2d 617,
626~27 (10th Cir. 1985).

exceptions to the general rule regarding consideration of extra-record evidence was dicta”);
Earthworks v. US. Dep’t offhe Interior, 279 F.R.D. 180, 185—86 (D.D.C. 2012) (following the
analysis in Cape Hatteras and Oceana).

ANALYSIS

Plaintiffs’ lawsuit raises a number of challenges to FWS’s April 4, 2014 preliminary
determination and July 24, 2014 ﬁnal determination that imports of sport-hunted African
elephants from Zimbabwe would not enhance the survival ofthe species. Among them, they claim
procedural defects with the determinations. Count I asserts that the agency improperly based its
decision on a lack of information, and Count 111 asserts that it failed to provide the public with
notice and opportunity to comment before issuing the determinations. 2d Am. Comp. 111] 94—99,
107—112.

As part of these proceedings, defendants ﬁled a certiﬁed list of the contents of the
administrative record for both determinations. [Dkt. ## 35—1. 39ul, 60-1]. The parties conferred
about several documents plaintiffs obtained from the agency through FOIA requests that plaintiffs
believed should have been included in the administrative record. Mot. at 5~l 3; see also Ex. C to
Mot. [Dkt. # 64-4] (April FOIA request); Ex. D to Mot. [Dkt. # 64-5] to Mot. (July FOIA request).
The parties were able to narrow the scope of their dispute to two emails that plaintiffs contend
should be part of the administrative record before the Court. Mot. at 12.

I. The Van Norman Email

A. Plaintiffs have not satisﬁed their burden for supplementation of the
administrative record.

Plaintiffs assert that the administrative record must be supplemented with an email that
Timothy Van Norman wrote on June 7, 2002. Mot. at 13—17. Van Norman is chief of the FWS

Branch of Permits, which was responsible for making the “enhancement of survival”

determinations at issue in this case. Van Norman Decl., Ex. 1 to Opp. [Dkt. # 67-1] (“Van Norman
Decl.”) ﬂ 1.

The Van Norman email concerned import permits for trophies of leopards from Zimbabwe.
Van Norman Email. In the email, Van Norman states that he would be drafting a Federal Register
notice about issuing the leopard permits. Id. The notice would also identify the agency’s concerns
“about what is happening in Zimbabwe and the increase in poaching,” that it would seek
information from the public on those issues, and that it would “state that we do not know at this
time whether we would be able to issue permits for leopards or allow elephant imports next year.”
1d.

Plaintiffs assert that the email “memorialized information that was part of Mr. Van
Norman’s knowledge base and that remained available for his use in making the April and July
importation ban decisions.” Mot. at 13. They argue that it supports their position that defendants
failed to follow the required process in making the April and July determinations, but instead based
it “on lack of information and without providing formal notice and an opportunity for the public
to comment.” Mot. at 15. “Van Norman expressed his understanding of the correct process for
the FWS to follow to reverse its position on the legality of the importation of sport—hunted animals
from Zimbabwe.” Mot. at 11.

Defendants provide a declaration from Van Norman stating that the agency did not consider
the email “directly or indirectly in the decision-making process.” Van Norman Decl. ‘H 13. Given
this, they argue, plaintiffs have not overcome the presumption that the Service properly compiled
the administrative record because plaintiffs have not produced reasonable, non-speculative
grounds for their belief that the agency considered the email. Opp. at 6, citing Sara Lee Corp,

252 F.R.D. at 34.

The Court agrees with defendants. Plaintiffs seek to supplement the record in this case
concerning elephant imports with what is now a thirteen-year-old email about leopard imports.
See Van Normal Email. The email’s passing reference to elephant imports is not concrete evidence
that the agency considered the email in deciding whether to suspend elephant imports in 2014.

Plaintiffs argue the agency must have at least indirectly considered it because Van Norman,
a key-decision maker in the 2014 elephant determinations, knew about the email and its contents
“by virtue of his authorship,” and it “remained available for his use.” Mot. at 13. But plaintiffs
have done nothing more than imply that the document was in the agency’s possession; they have
not proven that the document was “before the actual decisionmakers involved in the
determination.” Sara Lee Corp, 252 F .R.D. at 34. Plaintiffs obtained the email in a response to
their July 24, 2014 F OIA request for materials “regarding or supporting the enhancement of
survival finding” made in July 2014. Ex. D to Mot. at 1. Plaintiffs pressed the agency to
supplement the July administrative record with this email, but the agency responded that it did not
consider the email in making the July finding and erroneously produced it in response to plaintiff 5
July FOIA request. Mot. at 12, citing email from Meredith Flax, U.S. Dep’t of Justice, to Anna
Seidman, counsel for Pls., March 19, 2015, Ex. J to Mot. [Dkt # 64-11]. The fact that the agency
produced the document in response to a FOIA request — whether erroneously or not V does not
demonstrate that the agency considered it in making the determinations at issue in this case. The
Court ﬁnds it speculative that the email was “before the agency” when it made the 2014
determinations, and thus ﬁnds that plaintiffs have not satisfied their burden to warrant

supplementation of the administrative record with the Van Norman email.

B. Plaintiffs have not satisfied their burden to admit the email as extra-record
evidence.

Plaintiffs alternatively request the Van Norman email to be admitted as extra-record
evidence because the email demonstrates that defendants “knew of the mandatory decision—making
process that would have been appropriate for a similar concern in 2002,” and so the Court can
“effectively assess whether the FWS properly complied with APA rulemaking and the agency’s
own procedures for reversing its position on elephant importation.” Mot. at 21.

Plaintiffs have not met the requirements for admitting the email as extra—record evidence.
They do not allege bad faith nor improper behavior by the agency, and the Court ﬁnds that this
email is not necessary to make judicial review effective in this case. See Theodore Roosevelt
Conservation, 616 F.3d at 514; Cape Hatteras, 667 F. Supp. 2d at 115—16. The email does not
establish what procedure the agency was required to follow in deciding to suspend elephant
imports. Rather, it reﬂects Van Norman’s statement in 2002 that the agency would publish a
Federal Register notice regarding its issuance of leopard import permits, that the agency was
“concerned about what is happening in Zimbabwe and the increase in poaching,” that the Federal
Register notice would seek “any information people might have,” and that it would also state the
agency did not know at that time whether it would allow elephant imports the following year.2
Van Norman Email.

Whether the agency was required to provide for notice and comment before deciding to
suspend elephant imports is a legal question for the Court to decide. See Mendoza v. Perez, 754
F.3d 1002, 1020 (DC. Cir. 2014) (describing claims of agency’s failure to comply with notice and

comment requirements as “purely legal questions” subject to de novo review); Nat ’1 Mining Ass ’n

v. Jackson, 768 F. Supp. 2d 34, 46 (D.D.C. 2011) (holding that whether EPA violated the notice

2 The agency ultimately never issued a Federal Register notice. See Van Norman D601. 1] l6.

9

and comment requirement of the APA presented a purely legal question). Thus, Van Norman’s

view on the issue — in 2002 or now — does not inform the Court’s analysis. See Earthworks, 279
F.R.D. at 188 (declining to add a document to the administrative record the “[i]nclusion or
exclusion of [which] neither advances nor retards the analysis” for the Court). Accordingly, the

Court denies plaintiffs’ motion to admit the Van Norman email as extra-record evidence.

II. The Stromayer Email

Plaintiffs also seek to have a June 14, 2002 email from Karl Stromayer with the subject
“Visit to Zimbabwe and some issues concerning sport hunting and rhino in Zimbabwe” admitted
as extra-record evidence. Mot. at 17—21. The email went to multiple individuals at FWS, including
then-Assistant Director of FWS for International Affairs Kenneth Stansell. Mot. at 10. It states
that Stromayer had recently visited Zimbabwe and reported: “Ariel [sic] survey results suggested
that there are approximately 88,000 elephants in Zimbabwe;whereas the carrying capacity of the
elephant range is thought to be inthe 42,000—45,000 range.” Stromayer Email at l.

Plaintiffs argue that the email “demonstrates that Federal Defendants failed to consider
factors relevant to its April and July decisions to ban the importation of elephants from
Zimbabwe,” namely “the ‘carrying capacity” of elephants in Zimbabwe.” Mot. at 17—18. They
assert that the “carrying capacity of Zimbabwe’s elephants has always been a signiﬁcant factor in
the FWS’s consideration of the status and conservation of the species,” citing two Federal Register
notices in support. Mot. at 18—19, citing 53 Fed. Reg. 11,392, 11,393 (Mar. 18, 1991), and 58 Fed.
Reg. 7813, 7814 (Feb. 9, 1993). They argue this email provides “ﬁrst hand data relevant to the

population status of Zimbabwe’s elephants.” Mot. at 10.

10